Overview of the War Powers Resolution
Summary of previous Office o f Legal Counsel advice concerning the W ar Powers Resolution for
the purpose o f providing guidance in future analyses of W ar Powers Resolution problems.

October 30, 1984
M

em orandum

O p in io n

for th e

Attorney G

eneral

On a number of occasions during this Administration, this Office has pro­
vided both written and oral legal advice to you, the Deputy Attorney General,
the Counsel to the President and the National Security Council regarding the
War Powers Resolution (WPR). This advice has been rendered in connection
with the deployment of United States Armed Forces in Lebanon, the provision
of military assistance and intelligence to our allies in Central America, the
deployment of sophisticated radar aircraft in Chad and in the Sinai, responses
to an armed attack on our armed forces in the Gulf of Siddra, the deployment of
troops to Grenada, and in various other circumstances. We have summarized
the highlights of that advice and outlined certain historical information in this
memorandum in order to provide guidance to you and to our respective succes­
sors in future analyses of War Powers Resolution problems.
I. The War Powers Resolution: Summary of Provisions
A. Stated Constitutional Basis

The War Powers Resolution became effective on November 7, 1973 after
Congress overrode President Nixon’s veto of the Resolution.1 It is codified at
50 U.S.C. §§ 1541-1548. Section 1 of the WPR sets out the name of the
enactment; § 2 of the WPR states its purpose and the constitutional authorities
upon which it is predicated. Its purpose is said “to fulfill the intent of the
framers of the Constitution” to
1 President Nixon vetoed the W ar Pow ers R esolution on O ctober 24, 1973. H is veto m essage declared that
the autom atic 60 day term ination provision, § 5(b), and legislative veto provision, § 5(c), w ere unconstitu­
tional. The veto w as overridden on N ovem ber 7 by a four vote margin in the House and by a substantial
m argin in the Senate.
S enator Javits, one o f the p nncipal sponsors o f the WPR, had hoped to avoid a veto. He felt that a W PR
which was enacted w ith the approval o f the President would constitute a “com pact" between Congress and the
President. Holt, The W ar Powers Resolution: The Role o f Congress in U.S. A rm ed Intervention 1-2 (1978).

271

insure that the collective judgment of both the Congress and the
President will apply to the introduction of United States Armed
Forces into hostilities, or into situations where imminent in­
volvement in hostilities is clearly indicated by the circumstances,
and to the continued use of such forces in hostilities or in such
situations.
Id. Section 2(b) invokes the Necessary and Proper Clause of the Constitution.

Section 2(c) declares that the President’s constitutional powers as Commanderin-Chief with respect to the introduction of United States Armed Forces into
hostilities or situations in which hostilities are clearly indicated “are exercised
only pursuant to (1) a declaration of war, (2) specific statutory authorization, or
(3) a national emergency created by attack upon the United States, its territories
or possessions, or its armed forces.”
B. Consultation

Section 3 of the WPR calls for consultation “with Congress” “in every
possible instance .. . before introducing United States Armed Forces” into
hostile situations and “regularly” thereafter until hostilities cease or those
forces have been removed.
C. Reporting under the WPR

Section 4(a) of the WPR calls for a report to be filed with Congress within 48
hours in any case in which troops are introduced
(1) into hostilities or into situations where imminent involve­
ment in hostilities is clearly indicated by the circumstances;
(2) into the territory, air space or waters of a foreign nation,
while equipped for com bat. . . ; or
(3) in numbers which substantially enlarge United States Armed
Forces equipped for combat already located in a foreign nation. . . .
Section 4(a) provides that the report must set forth: (A) the circumstances
necessitating the introduction o f United States Armed Forces; (B) the constitu­
tional and legislative authority under which the forces have been introduced;
and (C) the estimated scope and duration of the deployment. Section 4(c)
requires the President to report to Congress no less often than every six months,
as long as the forces remain in the situation giving rise to the report.
Under § 5(a), the report required by § 4(a)(1) (deployment into hostilities or
situations where imminent involvement in hostilities is clearly indicated) must
be transmitted to the Speaker o f the House and the President pro tempore of the
Senate and to the House Committee on Foreign Affairs and the Senate Com­
mittee on Foreign Relations.
272

D. Removal o f Troops

Section 5(b) provides that “[w]ithin sixty calendar days after a report is
submitted or is required to be submitted pursuant to” § 4(a)(1), the President
must terminate the use of United States Armed Forces unless Congress has
declared war, enacted a specific authorization for the use of troops, or extended
the 60 day period, or unless the President is unable to do so because of an armed
attack on the United States. The President may extend the 60-day period by 30
days if “unavoidable military necessity respecting the safety o f ’ the forces
“requires the continued use of such armed forces in the course of bringing about
a prompt removal of such forces.”
Section 5(c) contains an unconstitutional legislative veto device purporting
to authorize Congress, acting by a concurrent resolution not subject to the
President’s veto, to require removal of troops in any situation involving actual
hostilities. This Administration testified before Congress that this provision
was implicitly invalidated by the Court’s decision in INS v. Chadha, 462 U.S.
919 (1983).2 Congress has not disputed that conclusion. Indeed, the counsel to
the House of Representatives came to virtually the same conclusion.3
E. Miscellaneous Provisions

Section 6 of the WPR sets out expedited procedures for consideration by both
Houses of joint resolutions extending the time of the deployment of troops
under § 5(b). Section 7 does the same for the unconstitutional concurrent
resolution procedure under § 5(c).
Section 8 of the WPR contains certain other miscellaneous provisions. One
expressly provides that authority to introduce United States Armed Forces into
§ 4(a)(1) situations “shall not be inferred” from any provision of law, including
any appropriations provision, “unless such provision specifically authorizes the
introduction of United States Armed Forces into hostilities .. . and states that it
is intended to constitute specific statutory authorization within the meaning o f ’
the WPR. This provision, along with a similar provision negating any similar
inferences from any treaty, are intended to preclude Executive Branch reliance
for deployments of United States Armed Forces on any ambiguous statutes
(including appropriations laws) or treaties.4 Thus, under § 8 the President’s
authority to deploy armed forces into hostilities must be grounded in his
inherent constitutional powers unless Congress has specifically provided by
statute for such deployment.
Subsection § 8(c) states that under the WPR the term “‘introduction of
United States Armed Forces’” includes the “assignment of members of such
2 H earings on the U.S. Suprem e Court D ecision G overning the Legislative Veto, before the H ouse Comm,
on Foreign A ffairs, 98th Cong., 1st Sess. 63 (1983) (rem arks o f D eputy Attorney General SchmuUs).
3 Hearings, supra note 2, at 36 (agreeing that § 5(c) is “now presum ptively invalid").
4 Prior to the enactment o f the W PR, m any enactm ents o f Congress, especially appropriations m easures,
could justifiably have been regarded by the Executive as constituting im plied authority to continue the
deploym ent o f o ur arm ed forces in hostilities

273

armed forces to command, coordinate, participate in the movement of, or
accompany the regular or irregular military forces of any foreign country or
government when such military forces of any foreign country or government
are engaged, or there exists an imminent threat that such forces will become
engaged, in hostilities.”
II.
Selected Facts, Historical Information, Analysis and
Conclusions Regarding Applicability of the War Powers Resolution
A. Executive Interpretation o f the Effect o f WPR

The Executive Branch has taken the position from the very beginning that
§ 2(c) of the WPR does not constitute a legally binding definition of Presiden­
tial authority to deploy our armed forces. The Department of State’s position set
forth in a letter of November 30, 1973 was that § 2(c) was a “declaratory
statement of policy.” Were the Executive to concede that § 2(c) represented a
complete recitation of the instances in which United States Armed Forces could
be deployed without advance authorization from Congress, the scope of the
Executive’s power in this area would be greatly diminished.5
Any attempt to set forth all the circumstances in which the Executive has
deployed or might assert inherent constitutional authority to deploy United
States Armed Forces would probably be insufficiently inclusive and potentially
inhibiting in an unforseen crisis. However, some efforts have been made to
itemize examples of such situations. In 1975, the Legal Adviser to the Depart­
ment of State listed six non-exclusive situations in which he contended the
President had constitutional authority as Commander-in-Chief to direct United
States Armed Forces into combat without specific authorization from
Congress:
1. To rescue Americans;
2. To rescue foreign nationals where doing so facilitates the
rescue of Americans;
3. To protect U.S. Embassies and legations;
4. To suppress civil insurrection in the United States;
5. To implement and administer the terms of an armistice or
cease fire designed to terminate hostilities involving the United
States; and
6. To carry out the terms of security commitments contained
in treaties.
5 W h eth er § 2(c) w as to be viewed as an exhaustive, binding list o f the P resident's deploym ent powers was
a m ajor issue betw een the H ouse and S en a te in 1973 and w as resolved by the Senate’s accession to the
H ouse’s position that § 2 (c) could only be view ed as a statem ent o f policy. See H.R. Conf. Rep. No. 5 4 7 ,93d
C ong., 1st Sess. 1 -2 (1 9 7 3 ).

274

Hearings on War Powers: A Test o f Compliance, Before the House Comm, on
International Relations, 94th Cong., 1st. Sess. (Part VI) 90 (1975). The Legal

Adviser went on to state that the Administration did “not believe that any single
definitional statement can clearly encompass every conceivable situation in
which the President’s Commander-in-Chief authority could be exercised.” Id.
at 90-91.
The President’s authority to deploy armed forces has been exercised in a
broad range of circumstances during our history; 192 such exercises between
1798 and 1971 are documented in Emerson, War Powers Legislation, 74 W.
Va. L. Rev. 53, 70 (1971).
B. Hostilities

The House Report on the WPR had used the word “hostilities” rather than
“armed combat” because the former was considered broader. The term “hostili­
ties” was said to encompass “a clear and present danger of armed conflict.”6
The Ford Administration took the position that “hostilities” meant a situation in
which units of our armed forces are “actively engaged in exchanges of fire.” It
added that a situation involving “imminent hostilities” meant a situation in
which there is a “serious risk” from hostile fire to the safety of United States
Armed Forces. “In our view, neither term necessarily encompasses irregular or
infrequent violence which may occur in a particular area.”7
C. Consultation
After virtually every WPR incident, Members of Congress have complained
about the level, extent or timeliness of whatever consultation actually occurred.
Congress has repeatedly insisted that it have “real involvement in [the]
decisionmaking.”8 In light of Chadha, there may be some significant constitu­
tional question regarding how there can be “real involvement” of Congress, as
an institution, in such typically fast-breaking decisionmaking without formal
legislative action by both Houses and submission to the President. Notwith­
standing this constitutional question, Members of Congress have generally been
unsatisfied if the “consultation” has not occurred prior to the decisionmaking,
has not included participation by the President himself as well as his staff, or
because a perceived insubstantial number of Members have been involved in
the consultations.
Based upon the reactions by Members of Congress to the “Mayaguez”
consultations by President Ford, it seems likely that virtually any level or
degree of consultation will leave some Members unsatisfied. After the hostage
6 H.R. R ep No. 2 8 7 ,93d Cong., 1st. Sess. 7 (1973).
7 H earings on W ar Powers: A Test o f Compliance, before the H ouse Comm, on International Relations, 94th
Cong., 1st Sess. 3 9 (1 9 7 5 ).
8 The W ar Pow ers Resolution: A Special Study o f the C om mittee on Foreign A ffairs 2 11 (H ouse Comm, on
Foreign A ffairs 1982) (Foreign Affairs Special Study).

275

rescue mission in Iran, the Senate Committee on Foreign Relations asserted
that “consultation” involves “permitting Congress to participate in the
decisionmaking,” and that the judgment about whether consultation is required
in a particular situation “must be made jointly by the President and Congress.”9
D. Reporting Requirement

Early in this Administration, the Legal Adviser of the Department of State
took the position that the reporting requirement of § 4(c), which calls for
periodic reports “so long as such armed forces continue to be engaged in such
hostilities or situation,” applies only to instances in which a deployment falls
within the § 4(a)(1) category of report (actual or imminent hostilities). The
rationale was that the word “situations” in § 4(a)(1) refers to “situations” where
“imminent involvement in hostilities is clearly indicated by the circumstances.”
Thus, the Legal Adviser contended that “situations” did not include § 4(a)(2) or
§ 4(a)(3) circumstances and that the latter conditions did not require a report.
This Office disagreed for the following reasons:
(1) The Executive has never taken the view that the reporting
provisions present a constitutional issue and therefore there is no
legal need to construe them narrowly to avoid a constitutional
issue.
(2) Congress could have specifically limited the requirement
to § 4(a)(1) instead of § 4(a). It did so elsewhere in the WPR.
The word “situations” is not in itself a limiting one or a term of art.
(3) The language in the final version of § 4(c) of the WPR
appeared for the first time in the Conference Report. The Senate
bill is clearly limited in its reporting requirement to “hostile”
situations. S. 440, accompanying S. Rep. No. 220, 93d Cong.,
1st Sess. (1973). Thus, the Senate bill cannot be said to deter­
mine the meaning of the Conference version, which does not
have such a limit in § 4(c). The debates on the Conference
Report in the Senate and House suggest nothing about the con­
struction of § 4(c), as applied here. 119 Cong. Rec. 33547 et
seq.; id. at 33858 et seq.
The best support for the Department of State’s position is a sentence in the
Conference Report which states that § 4 “requires supplementary reports at
9 O ne asp ect o f the W P R ’s “consultation” provision w orthy o f note here is that, because it does not
absolutely require c o n su ltatio n in advance o f deploym ent in all cases (rather it requires consultation only “ in
every possible in stan ce”), the consultation provision does not technically prevent the President from deploy­
ing U nited States A rm ed Forces for any p e rio d o f tim e. Thus, the consultation provision does not go as far as
§ 1005 o f H .R. 5119, considered during th e 98th C ongress, which, if enacted, w ould have purported to
prev en t the P resident from deploying arm ed forces in connection w ith jo in t military exercises in Central
A m erica un til a 3 0 -d a y “w aiting" period h a d passed after the intent to m ake such a deploym ent had been
com m unicated to C ongress.

276

least every six months so long as those forces are engaged.” The use of the
word “engaged” could be interpreted to mean active engagement rather than
deployments such as the deployment of the Sinai force. H.R. Rep. No. 547,93d
Cong., 1st Sess. 8 (1973). By itself, this single phrase in the conference report
does not seem to overcome the relatively clear text of § 4(c).
On balance, it seemed to serve no important purpose not to provide Congress
with periodic updates regarding the status of troop deployments which have
been reported under § 4. Finally, taking the position that periodic reports were
required only with respect to § 4(a)(1) situations would, with respect to deploy­
ments greater than six months duration, require the Executive to take a position
as to whether any given circumstance fell within § 4(a)(1) or § 4(a)(2). This
Administration, like its predecessors, has believed it to be important not to have
to be forced to take such a position with respect to any particular deployment of
United States Armed Forces.
This Administration determined to file periodic reports under § 4(c) in all
situations. This practice has generally been followed.
E. Rescue Operations

According to a special study issued by the House Committee on Foreign
Affairs, the majority of Members of Congress after the “Mayaguez” incident
supported the concept that the President had constitutional authority to use
armed forces for a rescue operation of the type involved in that incident.
Foreign Affairs Special Study at 216. A staff memorandum to the Chairman of
the House Committee on Foreign Affairs even cited historical examples of
United States Armed Forces being used to protect American merchant ships and
to punish those who interfered with United States shipping. One example cited
was President Grant’s decision to send elements of the United States Navy to
Korea to punish natives for murdering the crew of the American schooner
“General Sherman” and burning the ship. Id.10 In 1980, we concluded that the
President had constitutional authority to send a military expedition to rescue the
hostages held in Iran or to retaliate against Iran if the hostages were harmed.
“Presidential Power to Use the Armed Forces Abroad Without Statutory Autho­
rization,” 4A Op. O.L.C. 185 (1980).
F. Justiciability

During this Administration, two attempts to secure judicial resolution of the
applicability of the WPR have been made by private litigants and have been
rejected by the courts as presenting nonjusticiable issues. See Crockett v.
Reagan , 558 F. Supp. 893 (D.D.C. 1982), a ffd , 720 F.2d 1355 (D.C. Cir.
10In D urand v. H o llin s, 8 F. Cas. 111 (C.C.S.D.N .Y . I8 6 0 ) (No. 186), the court upheld the legality o f the
Executive’s decision to order the bom bardm ent o f a Nicaraguan town which had refused to pay reparations
for an attack by a m ob on the U nited States Consul.

277

1983); Sanchez Espinoza v. Reagan, 568 F. Supp. 596 (D.D.C. 1983), a ffd ,
770 F. 2d 202 (D.C. Cir. 1985).
In addition, some Members of Congress have raised with the Administra­
tion, including this Office and the Office of the Counsel to the President, the
question of the desirability and feasibility of the filing of litigation by Members
of Congress to test the constitutionality of several provisions of the WPR. In
this Office’s view, the Administration would generally have to resist, on constitu­
tional and jurisprudential grounds, the bringing of such issues before the federal
courts.
G. Implementation o f the WPR

Attached as an appendix to this memorandum is a chart which itemizes each
instance since the enactment o f the WPR in which the provisions of the WPR
may arguably have been implicated. This chart shows whether the Executive
filed a report under the WPR and describes the type of report filed. The only
§ 4(a)(1) report which has been filed was in connection with the “Mayaguez”
incident, although the Ford Administration conceded after the fact that the
Saigon evacuation was, in its view, a § 4(a)(1) situation. See Foreign Affairs
Special Study, supra note 8, at 201.
III. Major War Powers Resolution Situations
During this Administration to Date
A. El Salvador and Nicaragua

As early as the spring of 1981, questions were raised by Members of Con­
gress and the media regarding the relationship between the WPR and various
actions taken by the Executive in El Salvador and Nicaragua. The Administra­
tion took the position that the WPR had not been triggered by events in El
Salvador. See Foreign Affairs Special Study at 249-52. On April 16, 1984, the
Administration responded to specific questions from Representative Fascell
regarding the involvement of United States Armed Forces in El Salvador.
B. Sinai

On March 19, 1982, the President transmitted to the Speaker and President
p ro tempore a report consistent with § 4(a)(2) of the WPR covering the intro­

duction into the Sinai of United States Armed Forces as participants in the
Multinational Force and Observers, a force created to assist in the implementa­
tion of the 1979 Treaty of Peace between Egypt and Israel. In that letter, the
President stated that this deployment was “undertaken pursuant to Public Law
No. 97-132 of December 29, 1981, and pursuant to the President’s constitu­
tional authority with respect to the conduct of foreign relations and as Commander-in-Chief of U.S. Armed Forces.”
278

C. Libya
In August of 1981, two Libyan jet fighters attacked aircraft of the Sixth
Fleet, which was conducting routine, scheduled operations in the Gulf of
Siddra. Although Libya claimed that the area in which the attack occurred was
Libyan airspace, the United States took the position that the airspace was over
international waters. The Sixth Fleet aircraft downed the two Libyan aircraft.
The Administration subsequently determined that a report pursuant to the
WPR was not required because the isolated incident did not rise to the level of
“hostilities” as defined in the WPR, and the occasion did not amount to the
“introduction” of United States Armed Forces into hostilities as required by the
WPR. The Administration took the position that this incident was an unantici­
pated and unwarranted attack on our aircraft in international territory, and that
our aircraft defended themselves fully in accord with international law. The
Administration expected no repetition of the incident and anticipated no further
action by Libya to violate the rights of the vessels and aircraft of this Nation to
travel in international waters and airspace.
D. Lebanon

The WPR was implicated vis-a-vis Lebanon when, in July of 1982, consider­
ation began of a plan to create a multinational military force to be placed in
Lebanon to assume essentially peacekeeping duties. Because United States
Armed Forces were to comprise a substantial element of the multinational
force, we met on several occasions with representatives of the Office of the
Counsel to the President, the Departments of Defense and State, and the
National Security Council to address the issues raised and to prepare in draft the
appropriate report.
A report consistent with the WPR was ultimately transmitted to the Speaker
and President pro tempore by the President on August 24, 1982. That report,
like its predecessors, was made “consistent with the War Powers Resolution”
and did not indicate whether it had been filed pursuant to § 4(a)(1) of the WPR
(“hostilities”) or § 4(a)(2) (deployment of troops “equipped for combat”).11
By the time a second six-month report would have been due, the situation in
Lebanon had worsened considerably, with United States Armed Forces increas­
ingly coming under attack. A § 4(c) report was submitted to the Speaker and
President pro tempore by the President on August 30,1983. By early September
of 1983, many Members of Congress were taking the position, publicly and
privately, that § 5(b) of the WPR had been triggered because, in their view,
United States Armed Forces were now engaged in “hostilities.” If § 5(b) had
been triggered by these events, then § 5(b)’s 60-day clock on keeping United
States Armed Forces in Lebanon would have begun to run. Debate over whether
n In an exchange o f diplom atic letters betw een the U nited States and the G overnm ent o f Lebanon, the
Lebanese G overnm ent stated: “ In carrying out its m ission, the American force will not engage in com bat. It
may, however, exercise the right o f self-defense ”

279

§ 5(b) had been triggered by those events became academic, however, because
Congress moved to consider and enact a resolution specifically authorizing the
retention of United States Armed Forces in Lebanon.
On September 26, 1983, the Senate Committee on Foreign Relations re­
ported out a “compromise,” S.J. Res. 159, which had been negotiated with
Congress by representatives of the President. On September 27, 1983, the
President signed letters to a number of key congressional leaders expressing his
intention “to seek Congressional authorization . . . if circumstances require any
substantial expansion in the number or role of United States Armed Forces in
Lebanon.” On October 19, 1983 the President signed S.J. Res. 159 into law
and, in doing so, issued a signing statement which carefully reserved judgment
on the several constitutional issues raised by S J. Res. 159.
E. Chad

On August 8, 1983, the President transmitted a report, consistent with the
WPR, to the Speaker and President pro tempore in which he reported the
introduction into Chad, at the request of that country’s government, of various
warning and fighter aircraft, accompanied by air and ground logistical support
forces.
F. Grenada

On October 25, 1983, the President transmitted to the Speaker and President
pro tempore a report, consistent with the WPR, detailing the deployment to

Grenada and surrounding waters of United States Armed Forces.
G. Persian G ulf

In early June of 1984, two Iranian F-4’s penetrated a “hot line” established by
the Government of Saudi Arabia in the Persian Gulf. The Iranian aircraft were
intercepted and shot down by Saudi F-15s inside the “hot line” but outside
Saudi territorial waters. The Saudi F-15s were assisted as to target location and
refueling by aircraft operated by United States Armed Forces which were at all
relevant times flying in Saudi territorial air space on predetermined courses.
A Saudi air controller provided the actual targeting information to the Saudi
F-15s.
It was determined subsequently that this one-time, unanticipated incident did
not trigger the WPR because of the absence of hostilities.
T h e o d o r e B. O lso n

Assistant Attorney General
Office o f Legal Counsel

280

APPENDIX
POTENTIAL INVOCATIONS OF THE WAR POWERS RESOLUTION
War Powers Report Filed/Not Filed
Incident

Report

Date
Nixon Administration

Evacuation of Cyprus
(military evacuation
of Americans caught
in hostilities)

July 21-23, 1974

No report filed

Cambodia Resupply
Missions (airdrops)

Summer 1974

No report filed

Ford Administration

Cambodian
Reconnaissance
Flights (isolated
unanticipated
firing)

Fall 1974

No report filed

Danang Sealift

April 4, 1975

Pursuant to
§ 4(a)(2)12

Phnom Penh
evacuation

April 12, 1975

Pursuant to § 4
(The report said
“taking note of § 4”
without specifying a
subsection.)

12 This w as the first report ever filed under the WPR. The text o f the report stated that President Ford was
sending it “in accordance with my desire to keep Congress fully inform ed on the matter” and “ taking note o f ’
the provisions o f the W PR It did not concede the validity, o r accept the authority, of the W PR.

281

Incident

Date

Report

Saigon evacuation
(a major military
operation with hostile
fire and casualties)

April 30, 1975

Pursuant to § 4 13
(The message stated
that the “operation
was ordered and
conducted pursuant
to the President’s
constitutional
executive power and
his authority as
Commander-in-Chief
of the U.S. Armed
Forces.”)

Mayaguez (Cambodian
Communist forces seize
American merchant ship
— U.S. forces sent
on rescue mission; 18
American troops killed
or missing and 500
presumed dead)

May 12-16, 1975

Report filed in
accordance with the
President’s “desire
that Congress be
informed on this
matter” and taking
note of § 4(a)(1)
of the WPR.

Lebanon Evacuation
(Navy used to evacuate
Americans from Lebanon)

June/July 1976

No report filed14

Korean Tree Cutting
Incident (troops sent
into DMZ to cut tree
as retaliation for
incident 3 days earlier
in which American
troops had been killed
and wounded)

August 21, 1976

No report filed15

13 T he Legal A d v iser o f the Department o f State later conceded in testim ony that this was a § 4(a)(1)
situation, but because the operation was o v e r by the time the report was filed, no specification was necessary.
See H earing, supra, at 9 -1 0 .
14 C ongress seem s to have implicitly co nceded that the W PR did not require a report or consultation in this
incident.
15 Som e M em bers o f C ongress reacted w ith antagonism to the D epartm ent o f State’s position that no report
o r con su ltatio n w as required in this incident, but the controversy subsided almost immediately.

282

Incident

Date

Report

Zaire Airlift

May 1978

No report filed

Iran Rescue
Operation

April 26, 1980

Pursuant to the WPR
(The report was
based on a desire
that Congress be
informed, it was
consistent with the
reporting provisions
of the WPR, and it
asserted exercise of
Commander-in-Chief
powers; no advance
consultation was
made.)16

Reagan Administration

El Salvador
(security advisers/
defense attaches)

Spring 1981/
August 1984

No report filed
(advisers were armed
but not “equipped”
for combat)

Gulf of Siddra, Libya

August 19, 1981

No report filed

Sinai

March 19, 1982

Pursuant to § 4(a)(2)

Lebanon

August 24, 1982

Pursuant to the WPR

Lebanon

Sept. 29, 1982

Pursuant to the WPR

Chad

August 8, 1983

Pursuant to § 4

Lebanon

August 30, 1983

Pursuant to § 4

Grenada

October 25, 1983

Pursuant to § 4

Persian Gulf

June 4, 1984

No report filed

,6 This incident spaw ned Crockett v. Reagan, 558 F. Supp. 893 (D .D C. 1982), a ffd , 720 F.2d 1355 (D.C.
C ir 1983), which resulted in an opinion by the U nited States D istrict Court for the D istrict o f C olum bia
dism issing the suit as nonjusticiable. See Part ILF supra.

283